 GULF & WESTERN MFG. CO.Gulf & Western Manufacturing Company, Mackin-tosh-Hemphill Division and Stanley Holava, Jr.Case 6-CA-9186September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 23, 1976, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Gulf & WesternI Respondent in its exceptions and brief contends that the Administra-tive Law Judge's Decision is deficient in failing to make specific findings offact and to articulate reasons to support the conclusion that Respondentviolated Sec. 8(a)4) and (1) of the Act by disciplining and suspendingemployee Holava.As discussed in the Administrative Law Judge's Decision, it is undisputedthat Holava suffered from a chronic asthmatic condition and hadoccasionally reported off work because of breathing problems. When absentfrom work on such occasions, he was never questioned nor disciplined byRespondent.On April 22, 1976, Holava suffered an asthmatic attack and his wifecalled the plant to report that he was unable to work. Later that morningHolava testified that he felt better, but not well enough to drive, and askedhis father to drive him the approximately 40 miles from his home to thePittsburgh Regional Office of the Board to file an unfair labor practicecharge. Employee Espovich, who accompanied Holava, corroboratedHolava's testimony that Holava had "breathing problems" while riding toPittsburgh.The following day, Friday, April 23, Holava reported to work asscheduled. At that time he was not questioned about his absence from worknor was the matter discussed with him by anyone. On the same day thecharge Holava had filed with the Pittsburgh Regional Office was served onRespondent.When Holava reported for work the on following Monday, he wasdirected to report to the personnel office. There he was questioned byRespondent's officials as to whether he had seen a doctor, was bedridden, orwas confined to his home. Holava answered all questions in the negative. Hewas also asked about his trip to Pittsburgh on April 22. After the interviewone of Respondent's officials remarked, "we know what we are dealing withnow. Go back to work."On May 3 Holava was given a disciplinary notice listing an infractioncommitted by him on April 22, unauthorized use of sick leave. He was toldhe was also being suspended for 3 days for failing to report to work and for232 NLRB No. IIManufacturing Company, Mackintosh-Hemphill Di-vision, Pittsburgh, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.MEMBER MURPHY, dissenting:My colleagues conclude that Respondent suspend-ed employee Stanley Holava, Jr., on May 3, 1976, for3 days because he filed unfair labor practice chargesagainst Respondent. I cannot agree.During the week beginning April 19, 1976, Holavawas scheduled to work the 8 a.m. to 4 p.m. shift as aladleman-helper in the open hearth department. Heworked April 20 and 21. But at approximately 6:30a.m. on April 22, Respondent was notified thatHolava was ill and would not be reporting to workthat day. Less than 3 hours later Holava began an 80-mile round trip to the Board's Region 6 offices inPittsburgh in order to file a charge against Respon-dent. (He also spent 2 hours or so at the RegionalOffice.) The next day Holava reported for work. Thatsame day the charge filed by Holava was served onRespondent. Thereafter, Respondent discussed theabsence with Holava. In response to questioning.Holava acknowledged that he had not been bedrid-den, under the care of a doctor, or confined to hishome on April 22. On May 3 Ilolava was suspendedbecause of his failing to report for work on April 22and for falsifying the reasons for not reporting.In my view these facts, which are undisputed, morethan suffice to rebut any inference that Respondent'sfalsifying the reason he had been absent. Respondent admittedly did notconduct any investigation of Holava's physical condition which allegedl)prevented his doing physical labor at the plant. Respondent relied in part onthe fact that the day Holava reported sick he was able to travel to Pittsburghto file an unfair labor practice charge against Respondent.We agree with the Administrative Law Judge that the record establishes aprimafacie case that "a factor" in Respondent's decision to suspend Holavawas that he filed an unfair labor practice charge against Respondent andthat Respondent has not come forward with adequate evidence explainingits actions.The dissent simply ignores the significant difference between the physicaldemands of Holava's work and those of a chauffeured drive We thinkRespondent was well aware of that difference, but was not concerned withwhether or not Holava was justified in reporting ill. As the dissent pointsout, there was no reason for Holava to manufacture a reason to he off fromwork, since he could have filed charges earlier without the need forsubterfuge. In any event we conclude that the uncontroverted facts showplainly that Holava was not disciplined for the reasons asserted but becausehe exercised rights protected by the Act.While we do not agree with the dissent's conclusion that Respondentwould have reacted in the same manner had it learned that Holava hadattended a baseball game, there is a difference. National pastime or no, thenational labor policy does not protect attendance at it. The Act does protectemployee access to the Board's processes. And an employee is protectedregardless of the employer's honest but mistaken belief that the employeehas engaged in misconduct so long as he has, as here, engaged in protectedactivity. Burnup & Sims, Inc., 379 U.S. 21 (1964).2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25. 1977, in which the "adjusted prime interest rate" as used bsthe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessed reasons for suspending Holava were not itsreal ones. Thus, Holava had worked the entire shiftthe day before he had filed his charge and the dayafter he filed his charge. Respondent was aware ofthe traveling time to and from the Pittsburgh officeof the Board and had every reason to believe that anemployee capable of making such a trip was not toosick to work. Further, Holava had admittedly notconsulted a doctor on this occasion. It was quitelogical in these circumstances, therefore, for Respon-dent to conclude as it did that Holava had falselyreported that he was ill in order to have the time tofile his charges with the Board.3My colleagues, nevertheless, conclude that Holavawas suspended for filing charges with the Board. Yet,there is no reason to believe that the same disciplinewould not have been meted out had Respondentlearned that Holava had gone to Pittsburgh for someother reason, e.g., to attend a baseball game. In theabsence of any evidence of disparate treatment,General Counsel simply has not established thatRespondent's motive in disciplining Holava wasother than its belief that Holava had not been sick ashe claimed and thus had falsified the reason for hisabsence from work. Therefore, I am unable to findthat Respondent violated Section 8(a)(4) and (1) indisciplining Holava.4Accordingly, I would dismiss the complaint.3 I note that Holava did not work on Apnl 19 and could have filed hischarges on that date.4 I have not, as the majority states, ignored the possible differencebetween the physical demands of Holava's work and those of a chauffeureddrive. Regardless of whether Holava was in fact too sick to work,Respondent had every reason to believe that he was not in fact sick. Thus,even assuming that Respondent erred in its conclusion that Holava falsifiedthe reason for his absence, its belief that Holava was lying was the reason forhis discharge. Burnup & Sims, Inc., 379 U.S. 21 (1964). relied on by mycolleagues is inapposite. There the Court held that Sec. 8(aXI) is violated ifan employee is discharged for misconduct arising out of a protected activity,despite the employer's good faith, when it is shown the misconduct neveroccurred. This holding does not permit the finding made by my colleaguesthat when an employee is suspended for what Respondent believes ismisconduct (falsifying an excuse for absence) he nevertheless is protected ifduring the course of that misconduct he engages in activities which areprotected.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: Thehearing in this case was held in Pittsburgh, Pennsylvania,on September 13, 1976, based upon the complaint issuedby the Regional Director for Region 6 on July 20 which inturn was based upon a charge filed by Stanley Holava, Jr.,on April 22, subsequently amended on May 19 and June25. The complaint alleged that the Respondent violatedSection 8(a)(1) and (4) of the National Labor RelationsAct, as amended, by suspending Holava on May 3 for 3days because he filed charges against the Respondent. Inits answer dated July 29, the Respondent, Gulf & WesternManufacturing Company, Mackintosh-Hemphill Division,admitted certain jurisdictional allegations but denied thatit had engaged in any conduct violative of the Act.Upon the basis of the entire record and my observationof the witnesses as they testified, and consideration of thebriefs filed with me on October 26, 1 make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent, a Delaware corporation, is engaged inthe production of steel roll castings; its principal offices arelocated in Pittsburgh and it maintains a facility at Midland,Pennsylvania. Admittedly, it is engaged in commerce andcomes within the jurisdictional requirements of the Board.It is further admitted that United Steelworkers of America,AFL-CIO-CLC, is a labor organization within the mean-ing of Section 2(5) of the Act. The Respondent also admitsthat Raymond Ansevin, its plant manager, is an agent andsupervisor within the meaning of Section 2(11) of the Actand that it suspended Holava for a period of 3 days. Itspecifically denies that it suspended him because he filedunfair labor practice charges against the Respondent; onthe contrary, the Respondent avers that Holava wassuspended for failure to work as scheduled and forfalsifying his reasons for reporting off.II. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondent employs approximately 230 hourlyemployees at its Midland plant where they are engaged inthe manufacture and casting of steel rolls and steel fenderparts. The employees are represented by the Union and acollective-bargaining agreement covering the productionand maintenance employees has been in effect at allrelevant times. Holava has been a member of the Unionsince he was first employed by the Respondent, approxi-mately 12 years ago, and he has worked in variousdepartments during that period. He has also served as agrievance man and unsuccessfully ran for the office ofpresident of the Union in April 1976. There is no disputethat Holava has suffered from a chronic asthma conditionfor a number of years and that these breathing problemshave resulted in his intermittently reporting off work sick.Prior to 1976, Holava occasionally worked in the openhearth area. There is no dispute that Holava reported offwork on account of his breathing problems both in 1969and 1972 and he was not questioned or disciplined in anyway for doing so.During the week of April 19, Holava was scheduled towork as ladleman's helper in the open hearth and workedas scheduled on April 20 and 21. He suffered an asthmaattack early in the morning on Thursday, April 22, and hiswife reported him off sick. Later that morning he felt betterand decided to file unfair labor practice charges at theBoard's Pittsburgh office. He testified that, inasmuch as hewas not feeling well enough to drive the approximately 40miles into Pittsburgh, he telephoned his father and askedthat he drive him to the Board's offices in downtownPittsburgh. His father agreed to do this and Holava thentelephoned his friend, Peter Esopovich, and asked him to62 GULF & WESTERN MFG. CO.accompany him. Esopovich. who had been employed fulltime by the Respondent for the past 42 years, was then onsick leave having reported off sick from April 4 throughMay 24, because of a fall in the pattern shop. Holava'sfather drove Esopovich and Holava to the Board's officeswhere Holava filed an unfair labor practice charge againstthe Respondent. The men spent 2 to 3 hours at the Board'soffices and then returned home, arriving there at approxi-mately 3:30 in the afternoon. Esopovich testified that,during the drive to and from Pittsburgh, Holava "wassneezing and his eyes were tearing." The following day,April 23, Holava felt better and he went back to work inthe open hearth as scheduled, from 8 a.m. to 4 p.m. He wasnot questioned about his April 22 absence from work norwas that matter discussed with him by anyone. On Friday,April 23, the charge filed by Holava was served upon theRespondent. Thereafter, on three occasions, representa-tives of the Respondent discussed his April 22 absence withhim. When Holava arrived for work on Monday, April 26,a note from Plant Personnel Manager Earl Stange wasattached to his timecard, directing that he see Ansevin onhis way to work. Holava went to Ansevin's office and therefound Ansevin, Stange, and Donald Mattern, president ofthe Union. Ansevin immediately asked him why he hadreported off work on April 22. As Holava began to explainthat he had suffered from breathing problems and startedto pull out some Primatene Mist, the medication that hecarried with him, Ansevin said he did not want to see it andasked whether Holava had been bedridden, under the careof a doctor, or confined to his home on April 22. Holavaanswered all questions in the negative. Before anyoneasked Holava where he had gone on April 22, Ansevinasked him what he was doing in Pittsburgh that day.Holava answered that he had gone to the Board's offices.Ansevin then said, "we know what we're dealing with now.Go back to work." Holava did so.On April 30, when Holava reported for work, he foundanother note from Personnel Manager Stange attached tohis timecard, which directed that he see Ansevin on his wayin to work. When Holava came to Ansevin's office, hefound the latter, Stange, and Supervisor Frank Vallera inthe office. Holava asked that an official of the Union bepresent and when Ansevin was unable to locate Matternthe meeting was rescheduled for May 3. On that date,Holava's immediate supervisor, Charles James, told him toreport to Ansevin's office. Upon his arrival at Ansevin'soffice, Holava found that in addition to Ansevin, Stangeand Mattern were also present. Ansevin gave him adisciplinary notice listing an infraction committed by himon April 22, and the pink slip indicated that it was issuedon May 3. Ansevin told Holava that he would besuspended for 3 days and that this disciplinary action wasnot occasioned by his going to the Board's offices but,rather, for failing to report for work as scheduled andfalsifying the reasons for reporting off. Mattern, theUnion's president, refused to file a grievance concerningHolava's suspension. Holava was not asked to submiteither a doctor's statement or certificate concerning hisabsence on April 22. As a matter of fact, Holava did notconsult a doctor on April 22 and there is no indication inthe record that he had consulted a doctor on any of theprevious occasions he had reported off sick because of hisbreathing problem. In addition, the record shows that thisoccasion was the first time that he had filed a charge withthe Board and was also the first time he had been warnedor reprimanded by any official of the Respondent since hehad been employed, a period of 12 years.The contract between the Union and the Respondentprovides that "an employee ...absenting himself fromwork, without just cause may be subject to discipline inaccordance with the provisions of this agreement." Therecord shows that the Respondent, in order to determinewhether "just cause" exists, makes inquiries concerning thespecific reasons employees report off work, in order todetermine whether the reason was "necessary" as well aswhether the cause was '"just." Moreover, it is the positionof the Respondent that "just cause" under the terms of theagreement is not restricted to "sick leave" and wouldinclude such other excuses as personal reasons, familydeaths, and appearing in court pursuant to a subpena. Inconsequence, it seems evident that employees do not haveto be bedridden or under the care of a physician in order tomeet the "just cause" requirements of the contract. Theposition of the Respondent is the question of "just cause"must be determined on a case-to-case basis and theRespondent admits that it is "administratively impossible"to investigate the circumstances surrounding the absence ofeach employee who reports off work for reasons of illness.It is apparent, therefore, that it is unclear whether anemployee must be confined to his home in order toconstitute "just cause."Ansevin testified that other employees had been discip-lined because they falsified their reason for being absent.Asked to give "a couple of examples," he stated that one R.Sibert was given 3 days off because he falsely reported offwhen in fact investigation showed that he had been outmotorcycling. Another, Clarence Simmons, was given 15days off for reporting off on sick leave. The recordindicates that the decision to suspend Sibert and Simmonswas made by more than one representative of management.B. Discussion and ConclusionsThere is no question but that Holava, during the courseof his employment, has suffered from a chronic asthmaticcondition, which was clearly apparent to me from observ-ing him as a witness. This condition has, on occasion,forced him to report off work sick and, indeed, has alsocaused him to be hospitalized. He suffered anotherasthmatic attack on April 22, reported off sick, and thenwas driven to the Board's offices where he filed an unfairlabor practice charge against the Respondent. After theRespondent received a copy of the charge, Holava, for thefirst time, was called into the office of Plant ManagerAnsevin and questioned about his absence on April 22.Holava explained that he had been ill and, although theRespondent unearthed no evidence to dispute this, Ansevinquestioned him on two more occasions about his absenceon April 22 prior to suspending him for 3 days. Counsel forthe General Counsel argues that "the fact that the managerof a plant with at least 250 other employees interrogatedHolava on three separate occasions, when considered withthe additional fact that the absence of only two other63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees have been investigated in the last 2 years-neither of whom filed charges at the National LaborRelations Board-support the conclusion that Holava wastreated in a disparate manner." Government counselargues that, inasmuch as the initiation of Board proceed-ings depends upon the initiative of individuals, theattempts of the Respondent to restrain an employee in theexercise of his right to file charges is violative of the Act,citing Minnie E. Nash v. Florida Industrial Commission, 389U.S. 235, 238 (1967), and N.L.R.B. v. Industrial Union ofMarine & Shipbuilding Workers [United States Lines Co.],391 U.S. 418 (1968). Moreover, he points out that theprohibition in the Act against discrimination for filingcharges is effective without regard to whether an employerbelieves the charges to be false or whether the ultimateproof sustains their validity, citing F. W. Poe Manufactur-ing Company, 27 NLRB 1257, 1270 (1940).It is the position of counsel for the General Counsel thatthe record establishes a prima facie case of discriminationthat Holava was suspended for the reason that he filedcharges. He then argues that, since this is the case, it wasincumbent upon the Respondent to come forward withevidence adequately explaining its actions. He asserts thatthe contention of the Respondent that the activity ofHolava was rendered unprotected rests altogether on thefact that he visited the offices of the Board while he was offwork on sick leave, but, that the Respondent did notestablish that Holava was not sick. Moreover, Governmentcounsel contends that, even assuming that Holava was notill, the Respondent admits that excuses such as familydeaths and responding to court subpenas constitute "justcause" under the terms of the contract and, in the light ofthis fact and further noting that the Respondent failed totake a position whether the filing of unfair labor practicecharges constitutes just cause to report off work under thecollective-bargaining agreement, "clearly the contract doesnot prohibit such activity." Moreover, Government coun-sel contends that even if it be assumed that Holava did notreport off for "just cause" that "does not answer thequestion whether Holava's right to consult the NationalLabor Relations Board is outweighed by Respondent'slegitimate interest in assuring that work schedules arecomplied with." Accordingly, counsel for the GeneralCounsel submits that the evidence amply supports theallegations in the complaint and requires a finding that theRespondent violated Section 8(a)(1) and (4) of the Act bysuspending Holava for filing charges under the Act andthat, by way of remedy, the Respondent be ordered torescind the 3-day suspension and to make Holava wholefor any losses he incurred by reason of the discriminationagainst him, and to post appropriate cease-and-desistnotices.Counsel for the Respondent, in his brief, contends thatHolava falsely reported off sick on April 22, in order to goto the Board's offices. In support, he points to thetestimony of Holava that he had been considering filing thecharge for several months, that he worked his entire shiftthe day before he filed the charge and the day after he didso, and worked his entire tour of duty in the week after hefiled the charge. He also notes that Holava reported offsick on only one other occasion in 1976 prior to April 22,and that was on January 8, the day after the SerbianChristmas. Thus, counsel for the Respondent asserts thatthe record does not support Holava's claim that he has achronic illness, and that he was not under the care of adoctor on April 22, or shortly after reporting off sick inorder to go to the Board's Pittsburgh office to file hischarge. In short, counsel for the Respondent contends thatHolava "offered no evidence to support his claim that hewas truly sick" and that, based upon the facts in the record,the Respondent "had every reason to conclude that hefalsified his reason for failing to work on April 22."Counsel for the Respondent further argues that the rightsof an employee under Section 8(aX4) of the Act must bebalanced against the right of his employer to operate hisbusiness in an efficient manner. He notes that Holava wasscheduled to work as a ladleman helper in the open hearthdepartment on April 22 and that Holava testified that theladleman has a helper who works with him to prepare theladle for heating and, if both workers are not present, thework cannot be accomplished. Holava further testified thata crew is needed to operate the open hearth and that if oneman is absent he must be replaced. Thus, counsel notesthat Holava's own testimony "illustrates the importance ofteam work in the open hearth area." Moreover, he pointsout that the collective-bargaining agreement between theRespondent and the Union recognizes that absenteeismimposes a burden on the Company. Counsel calls attentionto the fact that Holava could have filed his charge on April19, his day off, or on any day during the week of April 26,when he was scheduled to work the second shift or, for thatmatter, at any time during the 3 or 4 months that he hadbeen considering filing a charge. He states that there is noindication in the record that April 22 was a critical datebut, even if that were the case, Holava could haverequested time off in advance. Instead of doing so, counselargues that Holava "allowed his employer to schedule himfor work as an essential member of a crew, and then call injust before he was due to report for work with an excusewhich was factually untrue." Counsel states that the factHolava visited the Board's offices, rather than engaging insome other activity, had nothing to do with his discipline.He argues that Holava, at the very least, had an obligationto give the Respondent an opportunity to arrange for hisabsence in a manner that would not disrupt the operationof the plant. In his view, Holava was at fault in decidingunilaterally when he would take time off without consult-ing the Respondent or considering its needs, the plantoperations, or the convenience of his fellow workers.In the view of counsel for the Respondent, counsel forthe General Counsel has failed to establish that theRespondent violated the Act. He argues that the evidencesubmitted is "wholly inconsistent with the General Coun-sel's contention that Holava was displaced for filing acharge"; in support he calls attention to the fact that thepolicy of the Respondent is to discipline employees when itdiscovers that they have falsified their reason for beingabsent. He also notes that in 1974 Holava was reprimandedfor falsely reporting off sick. Moreover, other employeeswho have filed charges against the Respondent have notbeen disciplined and Esopovich, who was not scheduled towork on April 22 and who went to the Board's offices with64 GULF & WESTERN MFG. CO.Holava, was not disciplined although he was named as adiscriminatee in the original charge. In concluding hisbrief, counsel for the Respondent states that the conten-tions of counsel for the General Counsel "are not entirelyclear but we guess she will argue that Holava did not tellhis employer that he wanted to go to the Labor Boardbecause he figured he would be disciplined if he did so."Any such argument, according to counsel, "is patentlyunsound," inasmuch as Holava could not expect that hisvisits to the Board's offices would not become known to theRespondent in view of the fact that it would be served withthe charge a few days following his visit. Further, counselargues that any contention that Holava did not ask for timeoff to go to the Board's offices for the reason that he felt itwould not be granted is pure speculation, and he points tothe testimony of Ansevin that if he had been requested byHolava for time off to go to the Board's offices he wouldhave provided the time. Counsel for the Respondent,accordingly, concludes that counsel for the GeneralCounsel has not met his burden of proof but has reliedupon suspicion or conjecture.While the evidence here, as is frequently the case, doesnot lead to a clear and undoubted conclusion, on balance Iam persuaded that a factor in the Respondent's decision tosuspend Holava was that he filed charges with the Board.Accordingly, it will be recommended that the Respondentrescind his suspension, make Holava whole for any lossesin wages he suffered, and post appropriate notices.Ill. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. Gulf & Western Manufacturing Company, Mackin-tosh-Hemphill Division, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. By suspending Stanley Holava, Jr., the Respondentviolated Section 8(a)(4) and (I) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Inasmuch as it has been found that the Respondentdiscriminatorily suspended Stanley Holava, Jr., it will berecommended that he be made whole for any loss of wagessuffered by reason of the Respondent's unlawful conduct,in accordance with the Board's formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon at the rate of 6 percent per annum as set forth inIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 'The Respondent, Gulf & Western Manufacturing Com-pany, Mackintosh-Hemphill Division, Pittsburgh andMidland, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from discriminatorily suspendingany of its employees or in any other manner interferingwith, restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make Stanley Holava, Jr., whole for any loss ofearnings he may have suffered by Respondent's unlawfuldiscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, reports, and all other records necessary toanalyze the amounts of backpay due under the terms ofthis recommended Order.(c) Post at its office and place of business in Pittsburghand Midland, Pennsylvania, copies of the attached noticemarked "Appendix."2Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees and members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully suspend, discharge, orotherwise discriminate against any employee because ofmembership in or activity on behalf of United Steel-65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers of America, AFL-CIO-CLC, or any otherlabor organization, or for engaging in protected unionactivity or exercising rights guaranteed by the NationalLabor Relations Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer Stanley Holava, Jr., immediate andfull reinstatement to his former job or, if not available,to a substantially equivalent position, and WE WILLmake him whole for any wages lost as a result of ourdiscrimination against him, plus interest.All our employees are free to become, remain, or refuseto become or remain members of said Union or any otherlabor organization.GULF & WESTERNMANUFACTURING COMPANY,MACKINTOSH-HEMPHILLDIVISION66